246 F.3d 1150 (9th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.GUILLERMO VALLEJO, Defendant-Appellant.
No. 99-50762
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted October 10, 2000,Filed January 16, 2001,Amended April 23, 2001,

Todd W. Burns, Federal Defenders of San Diego, Inc., San Diego, California, for the defendant-appellant.
John N. Parmley, United States Attorney, San Diego, California, for the appellee.
Appeal from the United States District Court for the Southern District of California. Rudi M. Brewster, District Judge, Presiding.   D.C. No. CR-99-0808-RMB.
Before: Fletcher, Thomas, and Wardlaw, Circuit Judges.

ORDER

1
The opinion filed January 16, 2001, appearing at 237 F.3d 1008, is amended as follows:


2
1. On slip opinion page 657, delete footnote 1.


3
2. Add the following in a footnote (new footnote # 3) after the first sentence of Paragraph 8 in Part III.A.1 on slip opinion page 662:


4
This case does not involve the Government's use of "unknowing courier" testimony, in which a law enforcement official testifies that certain drug traffickers do not entrust large quantities of drugs to unknowing transporters. Therefore, we do not address the admissibility of such testimony.


5
With this amendment, the panel has voted to deny Appel-lee's petition for rehearing and to reject the suggestion for rehearing en banc.


6
The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R. App. P. 35.


7
The petition for rehearing is DENIED and the suggestion for rehearing en banc is rejected.